Petition for Writ of Mandamus Denied and Majority and Dissenting
Memorandum Opinions filed November 19, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00561-CV



                  IN RE SCHKEREZADE MIDKIFF, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-07161

                  MAJORITY MEMORANDUM OPINION

      On August 12, 2020, relator Schkerezade Midkiff filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Michael
Gomez, presiding judge of the 129th District Court of Harris County, to vacate his
September 13, 2019 order granting the motion to compel arbitration filed by Igloo
Products, Corp.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant. (Spain, J., dissenting).




                                          2